        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 1 of 27




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 Carolina Casualty Insurance Company,

                              Plaintiff,
                - against -                                      18 Civ. 10871 (PED)

 Capital Trucking, Inc., Robert G. Anderson,
                                                                     DECISION
 Diane C. Anderson,
                                                                    AND ORDER
                              Defendants.

 Robert G. Anderson, Diane C. Anderson,

                              Counterclaim Plaintiffs,

                - against -

 Carolina Casualty Insurance Company & Imperium
 Insurance Company, f/k/a Delos Insurance Company,

                              Counterclaim Defendants.

PAUL E. DAVISON, U.S.M.J.:

                                    I. INTRODUCTION

       Plaintiff Carolina Casualty Insurance Company (“Carolina”) commenced this action for

declaratory relief against Defendants Robert and Diane Anderson. [Dkt. 7.] The Andersons

commenced a third-party action against third-party Defendant Imperium Insurance Company,

f/k/a Delos Insurance Company (“Imperium”) and asserted counterclaims against Carolina. [R.

20.] Before me are cross-motions for summary judgment filed by the Andersons [Dkt. 77] and

Carolina [Dkt. 84], and a motion to dismiss filed by Imperium [Dkt. 81]. Oral argument was

held on January 12, 2021. For the reasons that follow, the Andersons’ motion is GRANTED in

part and DENIED in part. Carolina’s motion is GRANTED in part and DENIED in part.

Imperium’s motion is GRANTED.
        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 2 of 27




                                      II. BACKGROUND

       The facts are largely undisputed. This case arises from an collision between a passenger

vehicle driven by Defendant Robert Anderson and a tractor-trailer driven by Constantin Bagiu

on November 1, 2010. The tractor, a 2005 Freightliner bearing Illinois license plate number

P678944, was owned by Marius Pandaru and leased to Capital Trucking, Inc., an Illinois

corporation insured by Carolina. The trailer was owned by Adrian Goia and leased to Trucker’s

Association of Chicago, LLC, an Illinois corporation insured by Imperium.

       The Andersons commenced an action in New York State Supreme Court, Orange

County, on April 8, 2013 against Bagiu, Pandaru, Goia, Capital Trucking, and Trucker’s

Association of Chicago. Each of the state court defendants, as well as Carolina on behalf of

Capital Trucking, tendered their defenses to Imperium, which accepted. Following competing

motions for summary judgment, the state court issued a decision holding, in relevant part, that

Bagiu was negligent and 100 percent at fault for the collision. [Dkt. 35-1.] The state court also

held that Bagiu was a statutory employee of both Trucker’s Association of Chicago and Capital

Trucking, and that each could be held liable for Bagiu’s negligence under 49 C.F.R. § 390.5.

       Following the state court’s decision, the Andersons made a demand of $1 million to

Imperium and $750,000 to Carolina. In response, Imperium offered $993,434.32, the remaining

limit of Imperium’s $1 million insurance liability coverage for the collision. Carolina rejected

the demand, maintaining that the insurance policy it issued to Capital Trucking did not apply to

the tractor involved in the collision, and that Capital Trucking’s liability should be covered under

Imperium’s insurance policy pursuant to the tender of defense. Carolina further maintained that

the MCS-90 endorsement, which was attached to Carolina’s insurance policy to Capital



                                                 2
        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 3 of 27




Trucking as mandated by the Motor Carrier Act of 1980, did not require Carolina to provide

coverage to Capital Trucking for the collision. See 49 C.F.R. § 387.7.

       Carolina seeks declaratory relief that the insurance policy it issued to Capital Trucking

does not cover the subject tractor and, therefore, does not provide coverage for the collision.

Carolina also seeks declaratory relief that the MCS-90 endorsement it issued to Capital Trucking

does not require Carolina to provide coverage. The Andersons seek declaratory relief that

Carolina’s insurance policy does cover the subject tractor and collision or, in the alternative, that

the MCS-90 endorsement requires Carolina to provide certain coverage. The Andersons also

assert claims of fraud and civil conspiracy against Carolina and Imperium. Imperium moves to

dismiss the Andersons’ claims against Imperium.

                                    III. LEGAL STANDARD

       A.      Standard for Summary Judgment

       Summary judgment may be granted only “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). A genuine issue of material

fact exists “if the evidence is such that a reasonable jury could return a verdict for the

nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       “[I]n assessing the record to determine whether there is a genuine issue as to a material

fact, the court is required to resolve all ambiguities and draw all permissible factual inferences in

favor of the party against whom summary judgment is sought.” Sec. Ins. Co. of Hartford v. Old

Dominion Freight Line, Inc., 391 F.3d 77, 83 (2d Cir. 2004). If there is admissible evidence in

the record as to any material fact from which an inference could be drawn in favor of the non-

movant, summary judgment is unavailable. To this end, the district court is charged under Rule

                                                  3
        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 4 of 27




56 with the function of “issue-finding,” and not “issue-resolution.” Gallo v. Prudential

Residential Servs., Ltd. P’ship, 22 F.3d 1219, 1224 (2d Cir. 1994). “The Court must not weigh

evidence or assess the credibility of potential witnesses, for such evaluations are to be conducted

solely by the jury.” Gomez v. Pellicone, 986 F. Supp. 220, 225 (S.D.N.Y. 1997) (citing Hayes v.

N.Y.C. Dep’t of Corr., 84 F.3d 614, 619 (2d Cir. 1996); United States v. Rem, 38 F.3d 634, 644

(2d Cir. 1994); and Azrielli v. Cohen Law Offices, 21 F.3d 512, 517 (2d Cir. 1994)).

        The burden of showing that no genuine issue of material fact exists rests on the movant.

See Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970).

        When the burden of proof at trial would fall on the nonmoving party, it ordinarily is
        sufficient for the movant to point to a lack of evidence to go to the trier of fact on an
        essential element of the nonmovant’s claim. In that event, the nonmoving party must
        come forward with admissible evidence sufficient to raise a genuine issue of material
        fact for trial in order to avoid summary judgment.

Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008) (citing Celotex, 477

U.S. at 322-23); see also Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 586 (1986). Accordingly, the nonmoving party must offer “concrete evidence from

which a reasonable juror could return a verdict in his favor,” Anderson, 477 U.S. at 256,

and “may not rely on conclusory allegations or unsubstantiated speculation,” Scotto v.

Almenas, 143 F.3d 105, 114 (2d Cir. 1998).

        B.      Standard for Motion to Dismiss

        “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (1955)). “A

claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id. (citing

                                                   4
        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 5 of 27




Twombly, 550 U.S. at 556). “The plausibility standard is not akin to a ‘probability requirement,’

but it asks for more than a sheer possibility that a defendant has acted unlawfully.” Id. (citing

Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between possibility and plausibility of entitlement

to relief.’” Id. (citing Twombly, 550 U.S. at 557).

       C.      Standard for Declaratory Relief

       The Declaratory Judgment Acts states:

       In a case of actual controversy within its jurisdiction, . . . any court of the United
       States, upon the filing of an appropriate pleading, may declare the rights and other
       legal relations of any interested party seeking such declaration, whether or not further
       relief is or could be sought.

28 U.S.C. § 2201(a).

       “[T]he phrase ‘case of actual controversy’ in the Act refers to the type of ‘Cases’ and

‘Controversies’ that are justiciable under Article III.” MedImmune, Inc. v. Genentech, Inc., 549

U.S. 118, 127 (2007). Because federal courts may only adjudicate “Cases” and “Controversies,”

an actual controversy must be extant at the time the complaint is filed and throughout all stages

of the litigation. Velvet Underground v. Andy Warhol Found. for the Visual Arts, Inc., 890 F.

Supp. 2d 398, 403 (S.D.N.Y. 2012) (citing Alvarez v. Smith, 558 U.S. 87, 130 (2009)). The

controversy must at all times remain definite and concrete and must touch the legal relations of

the parties having adverse legal interests. Id. (citing MedImmune Inc., 549 U.S. at 127).

       “Throughout the litigation, the party seeking relief must have suffered, or be threatened

with, an actual injury traceable to the defendant and likely to be redressed by a favorable judicial

decision.” Id. (citing United States v. Juvenile Male, 564 U.S. 932, 936 (2011)). As with any

federal action, courts may not entertain actions for declaratory judgment “when the parties are


                                                  5
        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 6 of 27




asking for an advisory opinion, when the question sought to be adjudicated has been mooted by

subsequent developments, and when there is no standing to maintain the action.” Id. (citing

Flast v. Cohen, 392 U.S. 83, 95 (1968)).

                                         IV. DISCUSSION

        A.      Application of the Carolina Insurance Policy

        Carolina seeks summary judgment as to its first cause of action, which seeks declaratory

relief that its insurance policy issued to Capital Trucking does not apply to the collision between

Bagiu and Robert Anderson. The Andersons seek summary judgment on their third cause of

action, which seeks declaratory relief that the insurance policy does apply.

        This matter is proper for summary judgment because there are no material facts in

controversy related to either cause of action, which the parties agree should be determined based

solely on the relevant contract language. Moreover, this matter presents a justiciable controversy

appropriate for declaratory relief, insofar as this matter would determine the Andersons’ ability

to claim up to $1 million in insurance coverage from Carolina. See E.R. Squibb & Sons, Inc. v.

Lloyd's & Companies, 241 F.3d 154, 177 (2d Cir. 2001) (justiciable controversy existed where

insurer challenged applicability of insurance policy).

        The Carolina insurance policy does not contain an express choice-of-law provision.

Nevertheless, the parties agree that Illinois law should govern its interpretation. In diversity

jurisdiction cases, it is well settled that a federal court must look at the choice of law rules of the

forum state. Curley v. AMR Corp., 153 F.3d 5, 12 (2d Cir. 1998). In New York, courts must

first ask if there is an actual conflict of laws. Id. If a conflict exists concerning a contract

dispute, including insurance agreements, New York courts apply a “center of gravity” test. See

Standard Gen. L.P. v. Travelers Indem. Co. of Connecticut, 261 F. Supp. 3d 502, 506 (S.D.N.Y.

                                                   6
        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 7 of 27




2017) (“For insurance contracts, the applicable law is typically that of the principal location of

the insured risk. If the policy covers risks in multiple states, however, then the state of the

insured’s domicile…is the ‘controlling factor’ in determining the applicable law.”) (internal

citations omitted).

       In New York, interpretation of an insurance agreement is a question of law governed by

general rules of contract. See, e.g., Crescent Beach Club LLC v. Indian Harbor Ins. Co., 468 F.

Supp. 3d 515, 540 (E.D.N.Y. 2020). “The court must interpret the contract to give effect to the

intent of the parties as expressed in the clear language of the contract.” Id. (internal citations

omitted). In Illinois, courts similarly defer to the plain language of insurance agreements.

“When analyzing an insurance policy, unless the language is ambiguous, we will construe the

policy according to the plain and ordinary meaning of its terms.” Frendreis v. Blue Cross Blue

Shield of Michigan, 873 F. Supp. 1153, 1155 (N.D. Ill. 1995) (internal citations omitted).

Illinois law, however, adds a presumption of strict contract interpretation and will “presume that

the provisions are purposefully inserted and that language was not employed idly.” Id. (internal

citations omitted).

       The laws of both states defer to the plain language of insurance agreements, but Illinois

courts appear to apply a stricter presumption to the contract provisions. Additionally, the parties

agree that Illinois Law should apply when interpreting the relevant insurance agreements.

Capital Trucking is an Illinois corporation, and its insurance policy through Carolina was

negotiated and executed in Illinois. The insurance agreement does not contain an express

choice-of-law provision but does nevertheless make numerous references to Illinois law. The

Court, therefore, applies Illinois law.



                                                  7
        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 8 of 27




       Carolina issued a commercial transportation insurance policy to Capital Trucking on

October 17, 2010, which was in effect at the time of the collision. [Dkt. 7-2.] The policy makes

numerous references to the terms “auto” and “autos”, quotation marks included. It defines

“auto,” in relevant part, as “a land vehicle, ‘trailer’ or semitrailer designed for travel on public

roads.” Id. at 21, Section VI(B)(1). The parties do not contest that the subject 2005 Freightliner

trailer would constitute an “auto” under this definition.

       Under “Coverage,” the Carolina policy states that Carolina will pay for “damages

because of ‘bodily injury’ or ‘property damage’ to which this insurance applies, caused by an

‘accident’ and resulting from the ownership, maintenance or use of a covered ‘auto’.” Id. at 11,

Section II(A). The term “covered auto” is not expressly defined. However, under the “Schedule

of Coverages and Covered Autos,” the policy lists “67” as the “covered auto symbol.” Id. at 5,

Item 2. The policy uses numerical codes to categorize certain types of tractors and trailers. The

symbol “67” is defined as “Specifically Described ‘Autos’,” which are, “Only those ‘autos’

described in Item three of the Declarations….” Id. at 10, Section I(a). Item 3 of the declaration,

the “Schedule of Covered Autos You Own,” contains a list of 23 vehicles defined by type and

VIN. Id. at 6-8, Item 3.

       The plain language of these sections appears to state that the Carolina policy only covers

the vehicles that are expressly listed in Item 3. The record does not contain the VIN for the

subject tractor, but the parties agree that the vehicle involved was a 2005 Freightliner. [See the

Andersons’ Answer, Dkt. 20 at 6; Carolina’s Complaint, Dkt. 7 at 4.] The Item 3 Schedule does

not list a 2005 Freightliner. The subject vehicle is not, therefore, a covered vehicle under the

Carolina policy, based on a plain reading of the language. This interpretation is consistent with

Illinois law, which allows for insurance contracts to include language specifically listing which

                                                   8
        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 9 of 27




vehicles may be covered under an insurance policy. See e.g. Founders Ins. Co. v. Am. Country

Ins. Co., 851 N.E.2d 120, 126 (Ill. App. 2006).

       The Andersons’ remaining arguments lack merit. First, the Andersons point to Section

II(A)(1)(d), “Who is An Insured,” to argue that Bagiu, by virtue of driving the 2005 Freightliner,

would qualify as an insured under the Carolina policy, and that by extension, so too should the

2005 Freightliner. This section states, in relevant part:

       The following are “insureds”: (d) The lessor of a covered “auto” that is not a
       “trailer” or any “employee”, agent or driver of the lessor while the “auto” is leased
       to you under a written agreement…

       The Andersons argue that because the second reference to “auto” leaves out the word

“covered,” this clause extends coverage to the agents or drivers of any lessor of any automobile

leased to Capital Trucking. This interpretation is against the plain language of the contract. The

sentence clearly refers to the lessor of a covered vehicle, and the proceeding subordinate clause

again refers to the lessor. The reference in the subordinate clause is to the same as in the

preceding clause: the lessor of a covered vehicle. The Andersons argue that this section is

ambiguous, but the language is clear: the lessor of a covered vehicle, as well as the agent and

driver of that lessor, are covered under the policy. Any other reading would lead to nonsensical

results. By the Andersons’ interpretation, the lessor of a non-covered vehicle would not be

covered under the policy, but that lessor’s drivers and agents would be. Here, this would mean

that Pandaru, the lessor of the tractor, would not be covered as an insured, but Bagiu, who was

hired by Pandaru as a driver, would be.

       Second, the Andersons point to Section II(A)(1)(e), which states, “Anyone liable for the

conduct of an “insured” as described above but only to the extent of that liability.” Id. The

Andersons explain that Capital Trucking was found by the state court to be a statutory employer

                                                  9
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 10 of 27




of Bagiu and, therefore, vicariously liable for Bagiu’s negligence, and that Capital Trucking is an

insured under the policy.

       The Andersons’ argument collapses under its own weight. Capital Trucking is the

insured. Bagiu is not liable for the conduct of Capital Trucking; Capital is liable for the conduct

of Bagiu. Therefore, this section does not mandate that Bagiu is an insured. Even if Bagiu was

an insured, the state court’s finding would merely convey that Capital Trucking would be an

insured, which has already been established. The Andersons’ argument is thus circular: the

subject tractor should be covered by the Carolina policy because it was insured under the policy.

The argument also fails.

       Additionally, the Andersons’ interpretation of Sections (d) and (e) of the Carolina policy,

allowing for any and all vehicles to be covered under the policy, would render obsolete the

entirety of the Declarations, as well as each and every reference to “covered” vehicles in the

contract. Bearing in mind the presumption that contract language is “purposefully inserted” and

“not employed idly,” Carolina would insert such extension language into its contract defining

which vehicles are covered and which are excluded, only to allow for each and every vehicle to

be included. See Frendreis, 873 F. Supp. at 1155.

       Finally, the Andersons take issue with the fact that Carolina’s letter denying Capital

Trucking coverage over the collision was dated March 30, 2017, approximately four years after

the underlying state court litigation commenced. [see March 30, 2017 letter, Dkt. 76-10.] This

argument is a red herring. What controls here is the contract language, and, as stated, the

contract does not cover the subject vehicle. That an insurer denies coverage four years after an

accident has no bearing on that issue.



                                                10
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 11 of 27




       The Andersons argue that an insurer waives a defense of “late notice” by failing to

promptly inform its insured of the denial of coverage. Under Illinois law, this defense deals with

breach of contract claims and has nothing to do with coverage in the first instance. Specifically,

an insurer may deny coverage to an insured if the insured beaches its contract. The insurer must

promptly inform the insured about the breach of contract and resultant denial of coverage. If the

insurer fails to do so promptly, the insured may plead a defense of “late notice” and argue that

the insurer waived its breach of contract claim against the insured. Twin City Fire Ins. Co. v.

Old World Trading Co., 639 N.E.2d 584, 590 (Ill. App. 1993). This defense is irrelevant here

because Carolina denied coverage based on the fact that the vehicle was not covered under the

insurance policy, not because Capital Trucking breached the insurance agreement. That Carolina

actually sent Capital Trucking a letter on December 9, 2013 denying coverage [see Dkt. 85-4],

merely eight months following the commencement of the state court litigation, is similarly

irrelevant. Accordingly, summary judgment is granted as to Carolina’s first cause of action and

denied as to the Andersons’ second cause of action.

       B.      Application of the MCS-90 Endorsement

       Carolina’s second cause of action seeks a declaration that the MCS-90 endorsement

accompanying the Carolina insurance policy issued to Capital Trucking does not require

Carolina to cover the collision. Specifically, it argues that the MCS-90 endorsement does not

create a suretyship obligation to Capital Trucking for the collision because the Imperium policy

provides liability coverage to Capital Trucking and, therefore, satisfies Capital Trucking’s

minimum financial obligations. The Andersons’ third cause of action seeks a declaration that the

MCS-90 endorsement does apply.

       Summary judgment is appropriate as to these claims because there are no material issues

                                                11
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 12 of 27




of fact in dispute and the questions can be determined as a matter of law. Additionally, this

matter presents a justiciable controversy and will determine whether the Andersons have a right

to collect against Carolina on a monetary judgment entered against Capital Trucking. See

generally Integral Ins. Co. v. Lawrence Fulbright Trucking, Inc., Case No. 90 Civ. 2137 (LMM),

1990 WL 160674 (S.D.N.Y. Oct. 17, 1990), aff'd, 930 F.2d 258 (2d Cir. 1991) (granting

declaratory relief as to the application of an MCS-90 endorsement).

       The MCS-90 endorsement, mandated by Section 29 of the Motor Carrier Act of 1980, 49

U.S.C. § 10927 (“MCA”), requires an insurer to pay “any final judgment recovered against the

insured for public liability resulting from negligence in the operation, maintenance, or use of

motor vehicles.” [MCS-90 endorsement issued to Capital Trucking, Dkt. 7-2 at 1.] Integral Ins.

Co., 930 F.2d at 259. It derives from the financial responsibility regulations promulgated by the

Secretary of Transportation pursuant to the MCA. Id. at 260 (citing 49 C.F.R. § 387.15).

       The regulations require motor carriers to obtain minimum levels of security in the form

of either insurance or a surety bond in order to protect the public in cases of injury. Id. (citing 49

C.F.R. § 387.7). At the time of the collision, the minimum value established by the Secretary of

Transportation was $750,000. 49 C.F.R. § 387.9. A Form MCS-90 Endorsement is one way for

a motor carrier to establish its compliance with the financial responsibility requirements. Park

Ins. Co. v. Lugo, Case No. 13 Civ. 3567 (LGS), 2015 WL 1535791, at *4 (S.D.N.Y. Apr. 6,

2015). Carolina issued an MCS-90 endorsement in addition to its insurance policy to Capital

Trucking pursuant to these regulations. [see Dkt. 7-2.]

       The MCS-90 endorsement is interpreted under federal, and not state, law. Green v. Royal

Indem. Co., Case No. 93 Civ 4335 (MBM), 1994 WL 267749, at *5 (S.D.N.Y. June 15, 1994).

The obligations under the MCS-90 endorsement apply to vehicles that are owned by the insured,

                                                 12
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 13 of 27




as well as vehicles they lease. Id. at *6. However, an insurer’s obligation under the MCS-90

endorsement only triggers when a member of the public obtains a final judgment against the

insured motor carrier for negligence, at which time the insured can compel the insurer for

payment of the judgment up to the limit of the endorsement. Id. The MCS-90 obligation would

also apply where the insured motor carrier is held liable vicariously for the negligence of

another. Integral Ins. Co., 930 F.2d at 262.

       The Second Circuit has discussed the applicability of an MCS-90 endorsement to similar

albeit distinguishable facts. In Integral Ins. Co., the insurer provided a policy to the insured

covering only vehicles listed on the schedule. The policy included an MCS-90 endorsement,

with language identical to Carolina’s MCS-90 endorsement, extending coverage to all motor

vehicles owned by the insured, regardless of whether the vehicle was listed on the schedule.

Integral Ins. Co., 930 F.2d at 260. The Second Circuit held that the primary insurance policy did

not apply, but the insurer would be obligated to indemnify its insured motor carrier under the

MCS-90 endorsement. Id. at 262.

       However, in Integral Ins. Co. the injured plaintiff could not recover its judgment from

another motor carrier, nor did there exist another insurance policy under which the insured could

seek coverage. Here, Carolina tendered Capital Trucking’s defense to Imperium, who accepted

Capital Trucking as an additional insured under its $1 million per incident policy. Carolina thus

argues that because Capital Trucking meets the federally mandated minimum requirements

through Imperium’s policy, the MCS-90 endorsement should not apply. The Andersons

disagree, arguing that each individual motor carrier must independently satisfy its financial

obligations through its own policy, and that the insurance coverage of one motor carrier cannot



                                                 13
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 14 of 27




be used to satisfy the obligations of another carrier. Whether the MCS-90 endorsement applies

here is a matter of first impression in the Second Circuit.

       Carolina relies on Carolina Cas. Ins. Co. v. Yeates, 584 F.3d 868 (10th Cir. 2009) for the

proposition that the MCS-90 endorsement does not trigger if the underlying motor carrier obtains

the federally mandate minimum of primary insurance coverage from another source. In Yeates,

the plaintiff was involved in a motor vehicle collision with a tractor-trailer owned by Bingham

Livestock, which had two separate insurance policies. Id. at 871. The first policy, issued by

State Farm Insurance, specifically covered the truck involved in the accident up to a limit of

$750,000. The second policy, issued by Carolina, was a general liability policy that did not

specifically cover the truck, and which included an MCS-90 endorsement. Id.

       The Tenth Circuit held that the MCS-90 endorsement was not triggered and that Carolina

would not need to provide coverage for the collision. Yeates, 584 F.3d at 888. The Tenth

Circuit reasoned that the MCS-90 endorsement was intended to act as a surety agreement and not

as primary insurance coverage. Id. at 880. The Tenth Circuit noted that a motor carrier could

pay a judgment itself or obtain payment from other insurance sources. Id. at 881. To that end,

the Tenth Circuit found that, in general, an MCS-90 endorsement would only apply where the

underlying insurance policy to which the endorsement is attached would not otherwise provide

liability coverage, and where the motor carrier’s other insurance coverage was insufficient to

satisfy the federally-prescribed minimum levels of responsibility. Id. The court in Yeates

concluded that, because State Farm provided adequate coverage for the subject vehicle,

Carolina’s MCS-90 endorsement did not apply. Id. at 888.

       The Andersons rely on Fairmont Specialty Ins. Co. v. 1039012 Ontario, Inc., Case No.

10 Civ. 070, 2011 WL 3651333 (N.D. Ind. Aug. 19, 2011), which distinguishes Yeates. In

                                                 14
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 15 of 27




Fairmont, the plaintiff was injured when his vehicle was struck by a tractor-trailer. The driver

was employed by 1039012 Ontario Inc., the lessee of the tractor-trailer. Hummer

Transportation, Inc. was the owner and lessor of the tractor-trailer. Id. at *1. A final judgment

was entered against both Hummer and Ontario. Id. at *2.

       Hummer was insured by National Continental Insurance Company, which paid its policy

limit on behalf of Hummer. As a result, the court held that Hummer had satisfied its obligation.

Fairmont, 2011 WL 3651333, at *2. However, the insurer for Ontario denied coverage, and the

plaintiffs sought payment from Fairmont who had issued an MCS-90 endorsement to Ontario.

Id. at 2-3. Fairmont moved for declaratory relief that the MCS-90 endorsement did not apply

because National had already paid the plaintiffs under its policy. Id. at *3.

       As Carolina does here, Fairmont relied on Yeates, but the court made a key distinction.

Yeates involved a single motor carrier covered by multiple policies. Fairmont, 2011 WL

3651333, at 4-5 (referring to Yeates, 584 F.3d at 879). Fairmont, like the instant case, involved

two separate motor carriers each with liability over the same collision. Id. at *6. The court in

Fairmont held that in such case, each motor carrier is independently obligated to satisfy the

federally mandated minimums and cannot look to another insurer to do so. Id. at *7.

       Following Fairmont, I agree with the Andersons that Yeates does not stand for the

proposition advocated by Carolina. Moreover, the Tenth Circuit has subsequently revisited

Yeates and clarified its holding. See Herrod v. Wilshire Ins. Co., 499 F. App'x 753, 754 (10th

Cir. 2012). Herrod involved two motor carriers, Espenschied Transport and DATS Trucking,

Inc.. Id. at 756. Kimball Herrod was killed when a dual-wheel assembly came off of the axle of

a tractor-trailer and struck him. Id. Espenschied owned the trailer which it leased to DATS, and

DATS owned the tractor. Id.

                                                15
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 16 of 27




       Herrod’s estate settled with DATS, whose liability insurer agreed to pay on its behalf.

Herrod, 499 F. App’x at 756 n.5. The Herrods also settled with Espenschied, but its liability

insurer, Wilshire Insurance Company, refused to pay, arguing that its insurance policy did not

cover the accident, and that its MCS-90 endorsement did not apply. Id. at 756-57. Wilshire

argued, as Carolina argues here, that under Yeates, the MCS-90 endorsement should not apply

where recovery beyond the federally mandated minimum was available through an insurance

carrier of another motor carrier. Id. at 758.

       The Tenth Circuit rejected this argument. Clarifying its decision in Yeates, the Tenth

Circuit explained:

       Accordingly, once the federally mandated minimum has been satisfied as against a
       particular motor carrier, either by virtue of the motor carrier's liability coverage or
       payment out of pocket, that particular motor carrier's MCS–90 endorsement does not
       apply. But what Wilshire seeks is to be relieved of any MCS–90 surety obligation
       simply because the Herrods received payment from another motor carrier, even
       though the judgment against Wilshire's insured, Espenschied, remains unsatisfied.

       We find no error in the district court's rejection of Wilshire's argument. Because the
       federally mandated minimum has not been met, as against Espenschied, Wilshire's
       MCS–90 endorsement (theoretically) is implicated. Our holding is limited to the
       situation where, as here, a negligence judgment has been entered against a motor
       carrier and has not been satisfied as against that particular motor carrier. In that
       instance, the motor carrier's MCS–90 insurer may not evade payment of the
       judgment against its insured on the basis that the injured party has received
       compensation elsewhere.

Herrod, 499 F. App’x at 758. Based on this reasoning, therefore, a motor carrier cannot satisfy

its obligations under the regulations based on coverage from another motor carrier’s insurer. Put

another way, Herrod and Yeates stand for the proposition that each individual motor carrier is

obligated to meet the federally mandated minimum independently, regardless of coverage

offered by another motor carrier.



                                                 16
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 17 of 27




       Notably, the Seventh Circuit reached a similar conclusion in Carolina Cas. Ins. Co. v.

E.C. Trucking, 396 F.3d 837, 840 (7th Cir. 2005). In E.C. Trucking, Eric Fort died when a

tractor-trailer struck his vehicle. Id. at 840. E.C. Trucking owned the tractor, which it leased to

Ryder Integrated Logistics. Ryder owned the trailer. Id. Carolina insured a third entity, C.W.

Keller Trucking. Inc., which was owned by E.C. Trucking and a subtractor to Ryder, and which

agreed to haul parts on behalf of Ryder. Id. Carolina intervened, seeking declaratory relief that

its MCS-90 endorsement issued to Keller did not require it to provide coverage. Fort’s estate

settled with all defendants except for Keller. Specifically, Fort’s estate entered into a loan

receipt agreement with Ryder, agreed to dismiss the suit against the remaining defendants other

than Keller, and agreed to pay one-third of the amount recovered from Keller, up to no more

than $2.25 million. The jury later found Keller liable for $1.042 million. Id. at 840. The district

court found, and the Seventh Circuit agreed, that Fort’s estate could recover from Carolina on

behalf of Keller through its MCS-90 endorsement. Id. at 840-41. The Seventh Circuit held that

the loan receipt agreement did not satisfy Fort’s judgment against Keller, and, as a result, the

MCS-90 endorsement would apply. Id. at 842.

       Carolina also relies on Lyles v. FTL LTD., Inc., et al., 339 F.Supp.3d 570 (S.D. W. Va.

2018), which presents yet another scenario. There, the plaintiff was involved in a collision with

a dump truck owned by K&K Trucking, Inc. and leased to FTL, Inc. Each company had a

separate insurance policy issued by National Casualty Company, each containing a separate

MCS-90 endorsement. Id. at 573. National Casualty Company agreed to defend FTL under the

K&K policy but denied coverage under the FTL policy. Plaintiff settled with all defendants but

sought additional coverage against FTL through the MCS-90 endorsement issued to FTL. Id.

The court stated, “[w]hether the financial responsibility requirements apply thus depends on the

                                                 17
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 18 of 27




facts of the accident at issue.” Id. at 576. Accordingly, the court denied coverage on the basis

that the truck in question was not engaged in interstate commerce at the time of the incident,

operating solely in West Virginia during the accident. Id. at 577-78.

       The court went on to consider whether, even if the truck were engaged in interstate

commerce, the MCS-90 endorsement would apply. Lyles, 339 F. Supp. 3d at 578-79. The court

held that the MCS-90 endorsement did not apply. First, the court reasoned that the nature of the

trucking agreement between K&K and FTL was such that K&K was obligated to obtain $1

million of liability insurance and to include FTL as an additional insured, and FTL was listed as

an additional insured under the K&K policy at the time of the accident. Id. at 578-79. Second,

the settlement agreement was paid on behalf of both FTL and K&K. Even though the plaintiff

had reserved the right to seek “other coverage” as against FTL, the court found that the

settlement payment had satisfied FTL’s obligations to the plaintiff. Id. at 579. Relying on

Yeates, the court reasoned, “The endorsement is a safety net in the event other insurance is

lacking.” Id. (citing Yeates, 584 F.3d at 878).

       The facts of the instant case differ from each case cited by Carolina and the Andersons.

Here, the collision involved two motor carriers, each found statutorily liable for a single injury.

A money judgment has not been entered against either motor carrier. At the time of the

collision, only one carrier, Trucker’s Association of Chicago, was adequately insured. The other

carrier, Capital Trucking, was not insured at all, but for the MCS-90 endorsement. After the

collision, Imperium agreed to accept Capital Trucking’s tender of defense and treat them as an

additional insured. Based on the case law as applied to these unique facts, the MCS-90

endorsement would apply in this case, such that Carolina would be held liable to reimburse

Capital Trucking for any judgment entered against it.

                                                  18
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 19 of 27




       It is clear from the case law reviewed above that the federally mandated insurance

obligations of one carrier cannot be satisfied simply by virtue of the fact that an injured party

recovers an award greater than the federal minimum from another party. Put another way, the

fact that the Andersons may recover just short of $1 million from Imperium does not

automatically satisfy Capital Trucking’s obligations. Capital Trucking’s obligation to maintain

adequate insurance coverage when it engages in interstate commerce cannot be satisfied simply

because another covered motor carrier was involved and is willing to pay the Andersons.

       Carolina seeks to distinguish Herrod and Fairmont by pointing out that in each case, the

uninsured motor carriers did not enjoy additional coverage from third-party insurers. Here,

Capital Trucking was treated as an additional insured under Imperium’s policy for $1 million,

which exceeded the $750,000 federally mandated minimum. Carolina argues, therefore, that the

instant case is more like Lyles and is distinguished from Herrod and Fairmont because Capital

Trucking can look to Imperium’s policy itself to satisfy its obligations, instead of looking at a

payment made by a separate carrier.

       Carolina’s argument is inconsistent with the rationale set forth in the cases upon which it

relies. In Yeates, the Tenth Circuit discussed in great detail the public policy surrounding the

regulatory requirements giving rise to MCS-90 endorsements. Yeates, 584 F.3d at 878. The

court explained that the MCS-90 endorsement is supposed to act as a safety net when other

insurance is lacking and seeks to ensure that members of the public injured by interstate motor

carriers have adequate means to recover for their injuries. Id.

       The key distinction is the existence of an individual judgment against a particular motor

carrier. The Tenth Circuit explained, “[n]othing precludes a motor carrier from paying the

judgment itself or obtaining the payment from other insurance sources.” Yeates, 584 F.3d 881.

                                                 19
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 20 of 27




As it stands, the Andersons demanded $1 million from Imperium on behalf of Trucker’s

Association of Chicago and $750,000 from Carolina on behalf of Capital Trucking, but no

monetary judgments have been entered. If these demands were reduced to judgments, then

Capital Trucking could certainly pay the judgment itself. However, it would be unable to obtain

payment from another source, as the Imperium policy would be exhausted from the same

accident. As the Tenth Circuit explained, “[t]he surety's liability is coextensive with that of the

debtor and arises only when the debtor fails to discharge his duties or to respond in damages for

that failure.” Id. (citing Peter A. Alces, The Law of Suretyship and Guaranty § 1:1 (2009)).

Capital Trucking, therefore, must look elsewhere. Thus, the two-part test in Yeates to establish

the application of an MCS-90 endorsement is satisfied: Carolina’s underlying insurance policy to

which the endorsement is attached does not provide liability coverage, and the motor carrier’s

other coverage is insufficient or, as is the case here, non-existent. Yeates, 584 F.3d at 861.

       Carolina’s argument rooted in Lyles that one carrier can satisfy its obligations under the

insurance policy of another is correct as far as it goes. However, Lyles is factually different from

the instant case. The court in Lyles expressly stated that whether a motor carrier meets its

financial requirements depends on “the circumstances that exist at the time of the accident.”

Lyles, 339 F.Supp.3d at 576 (emphasis added). In Lyles, FTL was a subcontractor to K&K, and

it was an insured under K&K’s policy at the time of the accident. Id. at 578-79. That is, FTL

obtained adequate coverage through National Casualty Company as an additional insured prior

to engaging in interstate commerce, and its protection was in place when the accident occurred.

       Here, however, Capital Trucking was not an additional insured on Imperium’s policy at

the time of the accident and was not treated as such until years after the collision. Capital

Trucking and Trucker’s Association of Chicago are two independent motor carriers with no

                                                 20
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 21 of 27




privity between them, and each of them have been held liable as separate statutory employers

and liable for the same injury. In fact, Capital Trucking had no insurance whatsoever for the

subject tractor at the time it was operated. Capital Trucking, therefore, operated the tractor

through Bagui in contravention of the regulations by failing to have adequate insurance while its

leased vehicle was on the road. In line with the Tenth Circuit’s view in Yeates and Herrod, this

is the exact scenario that the regulations address: uninsured tractor-trailers operating in interstate

commerce.

       Here, Capital Trucking and Carolina seek to evade their federally mandated requirements

by attaching Capital Trucking to Imperium’s policy after the fact. This interpretation of the

regulations would completely undermine the regulatory scheme. Under Carolina’s

interpretation, multiple carriers involved in a single accident could avoid any obligation under

the federal regulations so long as one of the carriers had insurance, simply by designation as an

additional insured after the fact. This interpretation of the regulations would undercut the

protections afforded by the MCA.

       The lack of a monetary judgment against Capital Trucking poses a roadblock for the

Andersons, but one that can be easily overcome. As stated, the regulations require that a

monetary judgment be entered before an insurer’s obligations under an MCS-90 endorsement

become active. Integral Ins. Co., 930 F.2d at 260 (citing 49 C.F.R. § 387.15). Carolina

commenced the instant action prior to entry of a final monetary judgment, but after the state

court had already found its insured to be vicariously liable. The Andersons should not be

penalized because Carolina “jumped the gun.” The significance of the timing of Carolina’s

motion is simply that its obligations under the MCS-90 have not yet been triggered but may be

triggered once a judgment is entered, in which case Carolina would act as a surety obliged to

                                                  21
        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 22 of 27




Capital Trucking.

        Because Capital Trucking failed to meet its federally mandated minimum coverage

requirement at the time of the accident, and because Capital Trucking cannot look to its

underlying insurance policy or other sources to satisfy a potential judgment, the MCS-90 will

obligate Carolina to act as a surety to Capital Trucking in the event that a monetary judgment is

entered against it. Accordingly, summary judgment for Carolina’s second cause of action is

denied, and summary judgment for the Andersons’ third cause of action is granted.

        C.      Application of the Imperium Policy

        The Andersons’ first cause of action seeks a declaration that Imperium should not have

accepted Capital Trucking’s tender of defense. Imperium moves to dismiss this claim on the

basis of justiciability.

        There is no justiciable controversy between the Andersons and Imperium as to

Imperium’s coverage over Capital Trucking. Imperium has maintained, even before the

commencement of this action and throughout this litigation, that its insurance policy issued to

Trucker’s Association of Chicago covers the accident. [see, e.g., December 27, 2018 letter from

Imperium’s counsel at Dkt. 35-3.] Imperium has offered the full amount of its policy limit

available, less the litigation expenses already expended. Counsel for Imperium reaffirmed its

offer as late as the January 12, 2021 hearing. Any declaration that Imperium should not have

accepted Carolina’s tender of defense and, by extension, should not have offered to cover Capital

Trucking under Imperium’s insurance policy, has no bearing on the relationship between

Imperium and the Andersons. Put another way, whether or not Imperium accepted the tender,

Imperium has still offered the maximum amount of its coverage available to the Andersons, and

declaratory relief here would not change this outcome.

                                                22
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 23 of 27




       Similarly, Imperium’s decision to accept Carolina’s tender of defense of Capital

Trucking in no way impacts whether Carolina’s insurance policy or the MCS-90 endorsement

apply to this accident. As explained above, Carolina’s insurance policy does not cover the

accident, but Carolina’s obligations under the MCS-90 endorsement do apply. These

considerations have nothing to do with Plaintiff’s demand for declaratory relief against

Imperium. The Andersons’ counsel admitted as much at the January 12, 2021 hearing,

conceding that Imperium’s defense of Capital Trucking in this action would have no bearing on

Carolina’s coverage obligations. The Andersons’ demand for declaratory relief against

Imperium thus is not a justiciable case or controversy. Accordingly, the Andersons’ first cause

of action is dismissed.

       D.      Fraud and Civil Conspiracy

       The Andersons’ fourth, fifth, and sixth causes of action allege fraud and civil conspiracy

to commit fraud against Carolina and Imperium. Carolina and Imperium move to dismiss for

failure to state a claim under Fed. R. Civ. P. 12(b)(6) and failure to properly plead fraud under

Fed. R. Civ. P. 9(b).

       The elements of fraud are well-settled. A plaintiff must show: a representation of

material fact, falsity, scienter, reasonable reliance, and injury. Pasternack v. Lab. Corp. of Am.

Holdings, 807 F.3d 14, 22 (2d Cir. 2015), as amended (Nov. 23, 2015) (citing Small v. Lorillard

Tobacco Co., 94 N.Y.2d 43, 57 (N.Y. 1999)). “Scienter” is generally defined as “knowing or

intentional misconduct.” Rolf v. Blyth, Eastman Dillon & Co., 570 F.2d 38, 45 (2d Cir.

1978), amended sub nom. Rolf v. Blyth Eastman Dillon & Co., No. 77-7104, 1978 WL 4098 (2d

Cir. May 22, 1978) (citing Ernst & Ernst v. Hochfelder, 425 U.S. 185, 196 (1976)). Scienter

may be characterized by the “intent to defraud, reckless disregard for the truth, or knowing use

                                                23
        Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 24 of 27




of a device, scheme, or artifice to defraud.” Novak v. Kasaks, 216 F.3d 300, 306 (2d Cir. 2000)

(citing Lanza v. Drexel & Co., 479 F.2d 1277, 1301 (2d Cir. 1973).

        Under Fed. R. Civ. P. 9(b), fraud must be pled with particularity, which requires that a

plaintiff “(1) detail the statements (or omissions) that the plaintiff contends are fraudulent, (2)

identify the speaker, (3) state where and when the statements (or omissions) were made, and (4)

explain why the statements (or omissions) are fraudulent.” Eternity Glob. Master Fund Ltd. v.

Morgan Guar. Tr. Co. of N.Y., 375 F.3d 168, 187 (2d Cir. 2004) (internal citations omitted).

Scienter need not be specifically alleged to satisfy Fed. R. Civ. P. 9(b). Powers v. British Vita,

57 F.4d 176, 184 (2d Cir. 1995). Nevertheless, “‘the relaxation of Rule 9(b)'s specificity

requirement for scienter must not be mistaken for a license to base claims of fraud on

speculation and conclusory allegations,’ . . . and a plaintiff must still ‘allege facts that give rise

to a strong inference of fraudulent intent.’” Vaughn v. Air Line Pilots Ass’n, Case No. 08-4173,

2010 WL 3582661, at *2 (2d Cir. May 14, 2010) (citing Shields v. Citytrust Bancorp, Inc., 25

F.3d 1124, 1128 (2d Cir. 1994)).

        New York does not recognize a tort of “civil conspiracy” as an independent cause of

action. Reich v. Lopez, 38 F. Supp. 3d 436, 460 (S.D.N.Y. 2014), aff'd, 858 F.3d 55 (2d Cir.

2017). Instead, “the charge of conspiracy in a civil action is merely the string whereby the

plaintiff seeks to tie together those who, acting in concert, may be held responsible in damages

for any overt act or acts.” Id. (citing Rutkin v. Reinfeld, 229 F.2d 248, 252 (2d Cir.1956)).

Therefore, to establish civil conspiracy, a plaintiff “must demonstrate the underlying tort, plus

the following four elements: (1) an agreement between two or more parties; (2) an overt act in

furtherance of the agreement; (3) the parties' intentional participation in the furtherance of a plan



                                                   24
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 25 of 27




or purpose; and, (4) resulting damage or injury.” Id. at 461 (citing Treppel v. Biovail

Corp., Case No. 03 Civ. 3002 (PKL), 2005 WL 2086339, at *5 (S.D.N.Y. Aug. 30, 2005)).

       The Andersons’ appear to assert that Imperium committed fraud simply by virtue of the

fact that Imperium appointed counsel to represent the defendants who tendered their defenses to

Imperium’s insured. The Andersons allege that Carolina committed fraud by stating that neither

its insurance policy nor the MCS-90 endorsement would apply to the accident in an October 3,

2018 letter from Carolina’s counsel. [Oct. 3, 2018 letter, at Dkt. 35-2.] The Andersons also

allege that Imperium committed fraud by stating that they would cover Capital Trucking as a

primary insurer, and by offering a global settlement on behalf of all defendants in a December

27, 2018 letter from Imperium’s counsel. [Dec. 27, 2018 letter, at Dkt. 35-3.]

       The Andersons fail to state a claim for fraud, let alone with the requisite degree of

particularity. The statements which the Andersons allege constitute fraudulent representations

were legal arguments advanced by attorneys representing Imperium and Carolina, not factual

statements made by the alleged tortfeasors. “It is ‘well settled’ that ‘fraud cannot be predicated

upon misrepresentations of law or misrepresentations as to matters of law.” Singh v. NYCLT

2009-A Trust, Case No. 14 Civ. 2558 (RWS), 2016 WL 3692009, at *7 (S.D.N.Y. July 20,

2016), aff’d 683 F. App’x 76 (2d Cir. 2017) (citing 37 Am. Jur. 2D of Fraud & Deceit § 101

(2014)). Statements, and even misrepresentations, of law are generally regarded as opinions

which cannot be relied upon absent special circumstances. Id. (internal citations omitted).

       The Andersons only point to legal opinions when alleging fraud. For example, with

regard to Carolina, the only statement to which the Andersons point is the October 3, 2018 letter

from Carolina’s counsel to explain his position why he believed Carolina was not obligated to

provide coverage for the subject accident. Further, in accordance with Fed. R. Civ. P. 9(b), the

                                                25
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 26 of 27




Andersons must show how or why these statements were fraudulent. Instead, the Andersons

merely summarily say they “knowingly and purposefully misrepresented certain facts.” These

broad, conclusory statements are simply insufficient.

       The Andersons similarly fail to show scienter. The Andersons cannot establish

Carolina’s or Imperium’s intention to deceive by pointing to attorneys making legal arguments

on behalf of their clients. It is true that those legal interpretations might have had a detrimental

impact on the Andersons’ recovery, but such is the nature of adversarial litigation. The alleged

scienter, therefore, is nothing more than a disagreement among counsel.

       The Andersons also fail to show reasonable reliance. Instead of relying on the alleged

misrepresentations, the Andersons rejected Imperium’s global settlement offer, made a $750,000

demand to Carolina, the full value of coverage under the MCS-90 agreement, and filed

counterclaims against both Carolina and Imperium in the instant action. See Gordon & Co. v.

Ross, 84 F.3d 542, 544 (2d Cir. 1996) (citing Barclay Arms, Inc. v. Barclay Arms Assocs., 74

N.Y. 2d 644 (N.Y. 1989)). In Barclay Arms, the New York Court of Appeals affirmed the

dismissal of a fraud cause of action where the plaintiff alleged misrepresentation, but failed to

allege any actions it took in reliance on those statements. Barclay Arms, Inc., 74 N.Y.2d at 646-

47. The Andersons do not allege any facts to show that they relied in any way on Carolina’s and

Imperium’s statements. The Andersons, therefore, fail to show reliance.

       Finally, the Andersons fail to show causation and damages. Other than the cost of the

instant litigation, the Andersons point to no cognizable damages, monetary or otherwise, as a

result of Carolina’s and Imperium’s statements. See Woods v. Sieger, Ross & Aguire, LLC, Case

No. 11 Civ. 5698 (JFK), 2012 WL 1811628, at *9 (S.D.N.Y. May 18, 2012) (citing Pope v.

Saget, 29 A.D.3d 437 (N.Y. App. Div. 1st Dept. 2006) (“the sum total of damages appears to

                                                 26
       Case 7:18-cv-10871-PED Document 115 Filed 03/05/21 Page 27 of 27




have been non-pecuniary aggravation and attorneys' fees. The measure of damages in an action

predicated on fraud is the actual pecuniary loss. Here, ... plaintiffs suffered no such loss.”)). The

Andersons thus fail to show any damages suffered as a result of their reliance on statements

made by Carolina or Imperium.

       The Andersons have failed to state claim for fraud under Fed. R. Civ. P. 12(b), and their

allegations fail to satisfy the heightened standard under Fed. R. Civ. P. 9(b). Because the

Andersons’ claims for fraud fail, so too must their claim for civil conspiracy. Accordingly,

Carolina’s and Imperium’s motion to dismiss the Andersons’ fourth, fifth, and sixth causes of

action are granted.

                                       V. CONCLUSION

       For the reasons set forth above, Carolina’s motion for summary judgment is GRANTED

as to its first cause of action and DENIED as to its second cause of action. The Andersons’

motion for summary judgment is GRANTED to the extent that the Court determines that

Carolina’s MCS-90 endorsement applies to the underlying accident, and Carolina would be

obligated under the endorsement to satisfy any money judgment against Capital Trucking

obtained by the Andersons up to $750,000. The Andersons’ motion is DENIED in all other

respects. Carolina’s and Imperium’s motions to dismiss the Andersons’ fourth, fifth, and sixth

causes of action are GRANTED. The Clerk is respectfully directed to terminate the motions at

Dkt. 77, 81, and 84, and to close this case.
Dated: March 5, 2021
       White Plains, New York

                                                      SO ORDERED

                                                      _____________________
                                                      Paul E. Davison, U.S.M.J.

                                                 27
